IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 471
 MAGISTERIAL DISTRICTS WITHIN THE              :
 11th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER



PER CURIAM

       AND NOW, this 11th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 11th Judicial District (Luzerne County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Luzerne

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 11-1-01                                  City of Wilkes-Barre (Wards
 Magisterial District Judge Richard J. Cronauer                11-20)

 Magisterial District 11-1-02                                  City of Wilkes-Barre (Wards
 Magisterial District Judge Thomas F. Malloy, Sr.              1-10)


 Magisterial District 11-1-03                                  City of Hazleton
 Magisterial District Judge Joseph D. Zola
Magisterial District 11-1-04                             Avoca Borough
Magisterial District Judge Alexandra C. Kokura Kravitz   Dupont Borough
                                                         Duryea Borough
                                                         Hughestown Borough
                                                         Jenkins Township
                                                         City of Pittston
                                                         Pittston Township
                                                         Yatesville Borough

Magisterial District 11-1-05                             Edwardsville Borough
Magisterial District Judge James J. Haggerty, Jr.        Kingston Borough

Magisterial District 11-1-06                             Courtdale Borough
Magisterial District Judge David A. Barilla              Forty Fort Borough
                                                         Larksville Borough
                                                         Luzerne Borough
                                                         Pringle Borough
                                                         Swoyersville Borough

Magisterial District 11-2-01                             Exeter Borough
Magisterial District Judge Joseph J. Carmody             Exeter Township
                                                         West Pittston Borough
                                                         West Wyoming Borough
                                                         Wyoming Borough

Magisterial District 11-2-03                             Ashley Borough
Magisterial District Judge Joseph A. Halesey             Hanover Township
                                                         Sugar Notch Borough
                                                         Warrior Run Borough

Magisterial District 11-3-01                             Conyngham Township
Magisterial District Judge Matthew C. Christopher        Fairmount Township
                                                         Hollenback Township
                                                         Hunlock Township
                                                         Huntingdon Township
                                                         Nescopeck Borough
                                                         Nescopeck Township
                                                         New Columbus Borough
                                                         Ross Township
                                                         Salem Township
                                                         Shickshinny Borough
                                                         Union Township

Magisterial District 11-3-02                             City of Nanticoke
Magisterial District Judge Donald L. Whittaker           Newport Township
                                                         Plymouth Borough
                                                      Plymouth Township

Magisterial District 11-3-03                          Black Creek Township
Magisterial District Judge Daniel O’Donnell           Butler Township
                                                      Conyngham Borough
                                                      Foster Township
                                                      Freeland Borough
                                                      Sugarloaf Township


Magisterial District 11-3-04                          Hazle Township
Magisterial District Judge James M. Dixon             Jeddo Borough
                                                      West Hazleton Borough

Magisterial District 11-3-06                          Dennison Township
Magisterial District Judge Ferris P. Webby, Sr.       Dorrance Township
                                                      Fairview Township
                                                      Nuangola Borough
                                                      Penn Lake Park Borough
                                                      Rice Township
                                                      Slocum Township
                                                      White Haven Borough
                                                      Wright Township


Magisterial District 11-3-07                          Bear Creek Township
Magisterial District Judge Michael G. Dotzel          Bear Creek Village Borough
                                                      Buck Township
                                                      Laurel Run Borough
                                                      Wilkes-Barre Township

Magisterial District 11-3-08                          Laflin Borough
Magisterial District Judge Joseph D. Spagnuolo, Jr.   Plains Township

Magisterial District 11-3-09                          Dallas Borough
Magisterial District Judge Brian J. Tupper            Dallas Township
                                                      Franklin Township
                                                      Harveys Lake Borough
                                                      Jackson Township
                                                      Kingston Township
                                                      Lake Township
                                                      Lehman Township